J^PLOTKIN, Judge.
Lorinan Caston was charged by bill of information on July 26, 1999, with solicitation for a crime against nature, a violation of La. R.S. 14:89(A)(2). At her arraignment on October 15, 1999, she pleaded guilty under State v. Crosby, 338 So.2d 584 (La.1976). She was sentenced to serve forty-five days in Orleans Parish Prison. Her motion for an appeal was granted.
Because the defendant pleaded guilty, there are no facts in the record.
Counsel filed a brief requesting a review for errors patent. Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967), as interpreted by this Court in State v. Benjamin, 573 So.2d 528, 531 (La.App. 4 Cir.1990). Counsel filed a brief complying with State v. Jyles, 96-2669 (La.12/12/97), 704 So.2d 241. Counsel’s detailed review of the procedural history of the case and the facts of the case indicate a thorough review of the record. Counsel moved to withdraw because he believes, after a conscientious review of the record, that there is no non-frivolous issue for appeal. Counsel reviewed available transcripts and found no trial court ruling that arguably supports the appeal. A copy of the brief was forwarded to defendant, and this Court informed her that she had the right to file a brief in her own behalf. She has Rnot done so.
As per State v. Benjamin, supra, this Court performed an independent, thorough review of the pleadings, minute entries, bill of information, and transcript in the appeal record. Defendant was properly charged by bill of information with a violation of La. R.S. 14:89, and the bill was signed by an assistant district attorney. Defendant was present and represented by counsel at arraignment and sentencing. The sentence is legal in all respects. Our independent review reveals no non-frivolous issue and no trial court ruling which arguably supports the appeal.
Accordingly, defendant’s conviction and sentence are affirmed. Appellate counsel’s motion to withdraw is granted.

CONVICTION AND SENTENCE AFFIRMED; COUNSEL’S MOTION TO WITHDRAW GRANTED.